Citation Nr: 9922554	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for impairment of 
rectal and anal sphincter control, currently evaluated as 30 
percent disabling.

2.  Entitlement to special monthly compensation at rate in 
excessive of that provided at the intermediate rate between 
38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from May 25, 1984, to June 
17, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1997 rating decision that 
confirmed and continued a 10 percent rating for the veteran's 
service-connected impairment of rectal and anal sphincter 
control.  Subsequently, by a July 1998 decision, an increased 
(30 percent) rating was assigned for the veteran's impaired 
rectal and anal sphincter control.  This matter also comes 
before the Board following an August 1998 action by the RO 
that denied the veteran's claim of entitlement to special 
monthly compensation at rate in excess of the intermediate 
rate between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n). 

The veteran and her representative asserted, at both the 
January 1999 personal hearing before the undersigned and 
through written statements filed with the RO, that the 
veteran's service-connected spinal cord injury (T-12 
myelopathy with loss of use of both lower extremities) 
occurred above the sacral segment of the spinal cord.  It is 
contended that the injury therefore produces a "spastic 
bowel" ("upper motor neuron bowel") which now prohibits 
the veteran from being able to trigger defecation by 
conscious effort.  Moreover, it is maintained that, with such 
an injury, her spinal reflex remains intact and the anal 
sphincter remains tight due to the spasticity of the pelvic 
floor.  Accordingly, while the veteran has complete loss of 
sphincter control and has accidents averaging approximately 
four times a week along with some leakage due to a spastic 
bowel, she does not experience extensive leakage or frequent 
bowel movements.  In fact, it is argued that the veteran is 
incapable of having a bowel movement without adhering to a 
regular program of medication and digital stimulation.

The Board finds that, given the need to consider the extent 
of the veteran's spinal cord injury in regards to how it 
adversely impacts her sphincter control, the record currently 
on appeal is lacking.  Specifically, the record includes 
voluminous post-injury (May 1993) VA treatment records, VA 
examination reports, and private treatment records dated from 
May 1993 to January 1999.  These records include rectal 
examinations that report no sensation in the perianal area 
and no voluntary contractures of the sphincter.  They also 
suggest that the veteran requires medication, as well as 
digital stimulation every other day, to regulate her bowel 
movements.  The veteran's complaints of loss of bowel 
control, especially with diarrhea, are noted.  Moreover, VA 
treatment records include numerous diagnoses of a neurogenic 
bowel.  See VA examination reports dated in December 1993, 
December 1994, June 1996, November 1996, and March 1998; VA 
hospitalization records for the periods October 1993 to 
November 1993, January 1994, August 1995 to October 1995, 
March 1996 to April 1996, May 1996, and November 1997; VA 
treatment records dated November 1993 to November 1994 and 
October 1995; VA letter dated September 1995; and June 1993 
magnetic resonance imaging evaluation (MRI) and June 1997 
abdominal view.  Additionally, M. Hooker, M.D., a staff 
neurologist employed by the service organization representing 
the veteran, opined in a January 1999 statement that the 
veteran was not able to have a bowel movement without 
medication/manual stimulation and was ". . . not continent 
of bowel movements."  Furthermore, a February 1995 
electromyography (EMG) revealed partial denervation of the 
anal sphincter and perineal muscles.

In summary, the medical evidence shows the veteran has a loss 
of rectal sensation and an inability to contract her 
sphincter, as well as EMG evidence of partial loss of the 
nerve supply.  However, none of the foregoing VA records 
specifically report that the veteran's spinal cord injury 
includes a loss in her ability to voluntarily control the 
muscles needed to expand and contract her sphincter so as to 
regulate her bowel.  In summary, it is not clear whether her 
injury causes a complete loss of voluntary control of her 
sphincter.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 
(1998) (complete loss of sphincter control warrants a 100 
percent evaluation; with extensive leakage and fairly 
frequent involuntary bowel movements, a 60 percent evaluation 
is assigned; with occasional involuntary bowel movements 
necessitating the wearing of a pad, a 30 percent evaluation 
is assigned; and constant slight, or occasional moderate 
leakage warrants a 10 percent evaluation.)

Given the lack of specificity as to the degree of disability 
caused by the spinal cord injury with regard to her ability 
to control her sphincter, the Board concludes that VA's duty 
to assist requires that her claim be remanded for a 
clarifying VA examination.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Massey v. Brown, 7 Vet. App. 204 
(1994).  (The Board recognizes that this was attempted by the 
RO on several prior occasions before sending the case to the 
Board.  However, the opinions obtained at these examinations 
are insufficient to allow the Board to rate the current 
severity of the veteran's service-connected impaired rectal 
and anal sphincter control.  Consequently, another attempt at 
obtaining a clarifying VA opinion should be undertaken.)

Turning to the veteran's claim of entitlement to special 
monthly compensation at rate in excess of that provided at 
the intermediate rate between 38 U.S.C.A. § 1114(m) and 
38 U.S.C.A. §  1114(n), the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held in Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), that, where a claim is inextricably intertwined 
with another claim, the claims must be adjudicated together 
in order to enter a final decision on the matter.  The 
resolution of the veteran's claim of entitlement to increased 
special monthly compensation rate is inextricably intertwined 
with her claim for an increased rating for her service-
connected impairment of rectal and anal sphincter control.  
Accordingly, adjudicatory action with respect to the special 
monthly compensation claim will be deferred.

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal with 
additional evidence or argument.  
38 C.F.R. § 3.159 (1998).

2.  The RO should arrange for a 
neurologic evaluation of the veteran.  
All indicated tests and studies should be 
performed.  The claim's folder should be 
made available to and reviewed by the 
examining physician prior to the 
examination.  The examiner should be 
asked to answer the following questions:

[a] What are all the symptoms 
attributable to the veteran's spinal 
cord injury; [b] does the veteran's 
spinal cord injury occur above a 
sacral segment of the spinal cord; 
[c] does the spinal cord injury 
produce a "spastic bowel" ("upper 
motor neuron bowel") which 
prohibits the veteran from being 
able to trigger defecation by 
conscious effort; [d] does the 
veteran's spinal reflex remain 
intact; [e] does the veteran's anal 
sphincter remain tight due to the 
spasticity of the pelvic floor; and 
[f] does the veteran's spinal cord 
injury cause a complete loss of 
voluntary control of her sphincter?  
(In answering the foregoing 
questions the examiner should 
consider the veteran's ability to 
have a bowel movement without the 
use of medications and/or digital 
stimulation and her ability or 
inability to control the occurrence 
of her bowel movements.)  Each 
opinion expressed should be 
explained in light of those opinions 
already of record, especially the 
evidence referred to in this remand.

4.  After completion of the development 
requested above, the RO should again 
review the veteran's claims.  If any 
action taken remains adverse to the 
veteran, both she and her representative 
should be furnished a supplemental 
statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


